Allowable Subject Matter
Claims 1-2, 5-6, 8-9, 11-12, 14-19 and 21-25 are allowed.
The following is an examiner’s statement of reasons for allowance: In response and remarks filed with the amendment on 12/29/2021 and in additional search conducted by the examiner, the claims 1-2, 5-6, 8-9, 11-12, 14-19 and 21-25, as amended, are allowable for the reasons stated in the previous office action mailed on 10/01/2021.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hung S. Bui whose telephone number is (571)272-2102.  The examiner can normally be reached on M-F: 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee J. Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Hung S. Bui/
Primary Examiner, Art Unit 2841
01/07/2022